SEC. File Nos.002-49291 811-02421 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 45 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 45 THE TAX-EXEMPT BOND FUND OF AMERICA (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1447 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 COURTNEY R. TAYLOR, Secretary The Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California 90071-1447 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and State of California, on the 22nd day of November, 2011. THE TAX-EXEMPT BOND FUND OF AMERICA By:/s/ Paul G. Haaga, Jr. (Paul G. Haaga, Jr., Vice Chairman of the Board) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below on November 22, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Neil L. Langberg President (Neil L. Langberg) Principal Financial Officer and Principal Accounting Officer: /s/ Karl C. Grauman Treasurer (Karl C. Grauman) Trustees: Lee A. Ault III* Trustee William H. Baribault* Trustee James G. Ellis* Trustee Martin Fenton* Chairman of the Board (Independent and Non-Executive) Leonard R. Fuller* Trustee /s/ Paul G. Haaga, Jr. Vice Chairman and Trustee (Paul G. Haaga, Jr.) W. Scott Hedrick* Trustee R. Clark Hooper* Trustee Merit E. Janow* Trustee Laurel B. Mitchell* Trustee Frank M. Sanchez* Trustee Margaret Spellings* Trustee Steadman Upham* Trustee /s/ Karl J. Zeile Trustee and Vice President (Karl J. Zeile) *By: /s/ Courtney R. Taylor (Courtney R. Taylor, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Katherine H. Newhall (Katherine H. Newhall) Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
